NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN CARMONA-ROJAS,                              No.   17-72741

                Petitioner,                      Agency No. A098-761-930

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Juan Carmona-Rojas, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We deny the petition for review.

      In his opening brief, Carmona-Rojas does not challenge the agency’s

determination that he failed to establish past persecution. See Corro-Barragan v.

Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening

brief resulted in waiver). Substantial evidence supports the agency’s determination

that Carmona-Rojas has not established that it is more likely than not he will be

persecuted in Mexico on account of his family membership. See Ayala v. Holder,

640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a particular social

group is established, an applicant must still show that “persecution was or will be

on account of his membership in such group”); Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members has no nexus to

a protected ground”). We reject Carmona-Rojas’s contention that the BIA failed to

properly analyze his withholding of removal claim in light of recent case law.

Thus, we deny the petition for review as to his withholding of removal claim.

      PETITION FOR REVIEW DENIED.




                                          2                                   17-72741